Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 1 of 11 PageID #: 4517



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


DWAYNE FURLOW et al,                         )
                                             )
               Plaintiffs,                   )       Cause Number: 4:16 CV 00254 HEA
                                             )
v.                                           )
                                             )
JON BELMAR, et. al.,                         )
                                             )
               Defendants.                   )

     MEMORANDUM OF LAW IN SUPPORT OF THE MOTION FOR SUMMARY
         JUDGMENT FILED BY DEFENDANT EDWARD SCHLUETER


Preliminary Statement

       In Doc # 129 this Court entered an Opinion, Memorandum and Order granting the

Motion for Summary Judgment that had been filed by each and every defendant who had been

named and served in this lawsuit. Up to that point however, St. Louis County police officer

Edward (Ed) Schlueter, had not been named as a defendant. So because Howard Liner had

neither substituted nor named the police officer who allegedly had issued a wanted without

probable cause, this Court did not consider or dispose of Liner’s claims in Doc # 129. Since then

a Second Amended Complaint (Doc # 130) has been filed wherein Howard Liner named Edward

Schlueter, alleging that he was as the police officer who had issued the wanted without probable

cause. Service of Officer Schlueter was accepted by mail. Defendant Ed Schlueter, who is being

sued in his personal capacity for actual and punitive damages, has filed a motion for summary

judgment incorporating all of the previously filed statements of material facts and responses to

Statements of Facts, and incorporating the Memorandum of Law in Support of Defendants’

Motion for Summary Judgment and Defendants’ Responses and Reply Memorandum.


                                                 1
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 2 of 11 PageID #: 4518



       This is a Memorandum of law in Support of P.O. Ed Schlueter’s Motion for Summary

Judgment which is now being filed.

Statement of Facts

Howard Liner’s underlying claim against P.O Schlueter

       Officer Schlueter’s career and training included some college, the Military reserves, the

Eastern Missouri Law Enforcement Academy, which was interrupted right before graduation

because “9/11” occurred and Schlueter’s military unit was activated; then during Schlueter’s

military service he attended and graduated from a military law enforcement academy; years later,

he attended and graduated from the St. Louis County police academy (SAF 311, 312). Since

becoming a County police officer Schlueter has been involved in community outreach involving

a Ferguson talk radio, and a Community policing Facebook, and a program involved with

opening racial communications and trust with law enforcement (SOF 313). In 2016 Schlueter

received the officer of the year award in the City of Dellwood, and the officer of the quarter for

North County award (SOF 314).

       Officer Schlueter’s training on probable cause is the belief that a crime was committed by

an individual which is above reasonable suspicion (SOF 315). His procedure when he arrives at

a crime scene and thereafter is as follows: stay safe, talk to the victim, look for evidence, attempt

to identify witnesses, gather evidence, speak to as many people as he can, contact the subject, get

their side of the story, document in a report, log the evidence, put the whole case together, have

supervisor review, and whenever there is an arrest or wanted, to have probable cause (319).

       On August 25th 2015 Officer Schlueter received a dispatch of a theft that reportedly

occurred at a residence, and so he drove to the residence and arrived at 7:42 p.m. (SOF 225).

Upon arrival he went inside, people were loud, people were screaming; there was yelling and



                                                  2
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 3 of 11 PageID #: 4519



commotion, with everyone saying that Jaylen’s rims and tires had been stolen (SOF 226, 227,

228) The mother of Jaylen specifically identified Howard Liner as the person who had stolen

tires-rims from her son (SOF 229).   By then Jaylen was not on the scene and so P.O. Schlueter

spoke to Jaylen on the telephone who said that he knows Howard Liner really well, (SOF 229),

in fact he had known him for a long time (SOF 230); that Jaylen had had the rims and also stereo

equipment outside in his front yard where he had been attempting to sell stereo equipment to

Liner, that Jaylen went inside the house, came out and when he came out he observed Liner’s

silver BMW driving off. (SOF 229). Jaylen identified a neighbor who had said that he had

witnessed the rims being put in the back of Liner’s car before driving off (SOF 229). Officer

Schlueter spoke with others in the house, who Schlueter thought were related to each other; the

mother of Jaylen told Schlueter that she had seen Liner driving off (SOF 229). Officer Schlueter

went to the witness neighbor’s house and knocked on the door (SOF 231). (Also see the

response to SOF 451, and see SOF 461 which references Schlueter’s deposition p. 113 where he

testified that when he knocked on the door, no one answered). Officer Schlueter went to the last

known address of Howard Liner, knocked on the door, walked around the house and looked for

the silver BMW (SOF 232). Officer Schlueter made the judgment that he had probable cause

that Howard Liner had committed a felony (SOF 233), and this probable cause belief was based

on what Jaylen had told him and what the other people in Jaylen’s house including the mother

had told him, and because these people specifically identified Howard Liner saying that Liner

had been on the scene and saying that Liner had driven away with the rims. (SOF 234). (Also

see the response to SOF 449. In SOF 449 plaintiff had cited p. 162 of Schlueter’s deposition.

The context of the discussion which included plaintiff’s citation began at p. 161 and continued to

173 where more detail was discussed including that the probable cause was relative to everyone



                                                3
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 4 of 11 PageID #: 4520



saying to Officer Schlueter that Jaylen’s rims had been stolen, that Schlueter had not made up

the accusation, but that all of these people were yelling and talking, saying that the rims had been

stolen, and that the mother had even put her son on the telephone, who explained in detail what

had occurred. (SOF 449 referencing pages 161-173 of Schlueter’s deposition).

       Also see plaintiff’s supplemental facts, SOF 443, where plaintiffs refer to and attach Exh.

30, which is the police investigative report (SOF 443) (The police investigative report is

Complaint Number 15-47656, marked by plaintiffs as Exh. 30, which is Doc # 87-28).

According to this police investigative report, Officer Schlueter was dispatched at 19:34 to the

home of Jaylen Davis following a report of a larceny, arrived at 19:42, was told the larceny

occurred at 19:00, the reported value of the stolen property was $3,000. According to the report,

when Officer Schlueter made contact with Jaylen Davis, Jaylen stated that he had been in his

front yard attempting to sell stereo equipment to Howard Liner, Jaylen went inside to get more

items that he wished to sell to Liner, came back out, and when he did come back out he saw that

Howard Liner was gone, as were the four wheels/rims, and when Jaylen noticed this, he also

noticed Howard Liner’s silver BMW driving away. The silver BMW was also specifically

described as having Illinois plates. A detailed description of the stolen property was also given

to the officer. The report indicates that Jaylen stated that a neighbor observed a man who Jaylen

believed was Liner, putting the wheels in the back of a silver BMW. Officer Schlueter went to

that neighbor’s house, but the neighbor did not answer; Schlueter did a neighborhood canvass.

(See SOF 443 and SOF 448 and Exh 30, Doc # 87-28). Also see the response to SOF 454 which

cites page 115 of Schlueter’s deposition that P.O. Schlueter canvassed the areas to happen to see

any sliver BMW’s on the way to try to find Liner.




                                                 4
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 5 of 11 PageID #: 4521



       Paragraphs 124 and 125 allege that Mr. Liner had been alerted that a Wanted had been

issued regarding allegations of theft (also see SOF 212). See response to SOF 455 p. 173 of

Schlueter’s deposition where Schlueter stated that he had attempted to contact Liner.

       After he was unable to find or contact the suspect, and after he determined that a felony

had been committed by the suspect, and that he had probable cause to believe that Howard Liner

was the suspect who committed the felony, P.O. Schlueter issued a wanted. (See the response to

SOF 457 and the references to Schlueter’s deposition pages 33, 34, 66, 117 161. As to p.117

Officer Schlueter indicated that he entered the wanted after he typed up the report and did the

area canvass and attempted to reach Howard Liner).

       Mr. Liner was later arrested by the City of St. Louis Police Department (SOF 213).

While testifying in his deposition Mr. Liner could not recall any details regarding when, or

where, or even why he was arrested by the City of St. Louis police department (SOF 215). (Also

see SOF 214). There was a form that plaintiff presented to attempt to avoid summary judgment,

which is Doc 87-34, and marked by plaintiff as Exh. 38. This form, a St. Louis Metropolitan

police department prisoner processing form, indicates that Liner was arrested by a City of St.

Louis police officer at “3153 S. Kingshighway” for a “domestic incident.” (Also see the

response to SOF 461, and see Doc # 98 response to SOF 74 and 75 of Plaintiff, which all refer to

this City of St. Louis form (Exh 38, Doc # 87-34) that suggests that the St. Louis Metropolitan

Police Department was called to the scene of an argument involving Mr. Liner and another

individual; and then at some point Liner was released from the City charges.)

       Plaintiff was transported to St. Louis County by a conveyance officer (Doc 87-28 pages 9

and 10) after the City of St. Louis police department released Mr. Liner from its custody for




                                                 5
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 6 of 11 PageID #: 4522



what, as has been stated, was referred to in Exh. 38 as a domestic incident that caused the City of

St. Louis police department to respond (Exh 38, Doc # 87-34).

       After Mr. Liner was transferred to the County Justice Center, Officer Schlueter

interviewed Mr. Liner (SOF 217) where they shook hands (SOF 235). Schlueter asked Liner if

he wished to talk about the case; Liner said yes, the Miranda warning to remain silent was given,

the waiver was signed (SOF 235). Schlueter told Mr. Liner what allegations had been made

against Liner (SOF 219. Liner told Schlueter that he did not do it (SOF 220). Liner gave his

side of the story (SOF 219). There was a discussion about what model BMW was driven, and as

it turned out, P.O. Schlueter drove the same model, and Schlueter then questioned if he had

probable cause thinking that Liner could not have moved that stolen property in such a small

vehicle (SOF 220, 235). Schlueter told Liner that he had gone to Liner’s house. (SOF 235).

Liner said that he had watched Schlueter walk around the house on cameras, which Schlueter

presumes were motion activated (SOF 235). Schlueter told Liner that he would not apply for a

warrant against him, and then Schlueter signed for Liner’s immediate release (SOF 235).

Schlueter believes that Liner had been in custody “easily” less than 24 hours (SOF 216). Before

the release, P.O. Schlueter counseled Mr. Liner saying whatever you do, don’t retaliate against

Jaylen; I don’t want you arrested for something stupid (SOF 221).

        Since that encounter, P.O. Schlueter and Howard Liner have seen each other several

times and have been respectful and cordial toward each other (SOF 239). Also see SOF 218).

       For whatever it might be worth, only for consideration of probable cause, Mr. Liner

already had some felony convictions SOF 222).

Statement of Law

Summary Judgment standard:



                                                 6
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 7 of 11 PageID #: 4523



       The Court may grant a motion for summary judgment if the movant shows that there is

no genuine dispute as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed R. Civ. P. 56 (a); Celotex Corp v. Catrett, 477 U. S. 317, 322 (1986); Hill v.

Walker, 737 F. 3d 1209, 1216 (8th Cir. 2013). Substantive law determines which facts are critical

and which are irrelevant; only factual disputes that might affect the outcome will properly

preclude summary judgment. Anderson v. Liberty Lobby, Inc.477 U. S. 242, 248 (1986). Once

the moving party discharges the burden of informing the court of the basis of its motion, the

nonmoving party must set forth specific facts demonstrating that there is a dispute as to a

genuine issue of material fact, not the mere existence of some alleged factual dispute. Id.at 247.

In order to survive a motion for summary judgment, “the nonmoving party must ‘substantiate his

allegations with sufficient probative evidence [that] would permit a finding in [his] favor based

on more than mere speculation, conjecture, or fantasy.’” Barber v. C1 Truck Driver Training,

LLC, 656 F. 3d 782, 801 (8th Cir. 2011) (quoting Putman v. Unity Health Sys., 348 F. 3d 732,

733-34 (8th Cir. 2003)).

Qualified Immunity:

       The threshold inquiry is whether the defendant, being sued in his individual capacity, is

immune from suit under the doctrine of Qualified Immunity. Doc # 129 page 15 of 30).

       “The doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U. S. 223,

231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Also see DeBoise v. Taser

Int’l. Inc., 760 F. 3d 892, 896 (8h Cir. 2014). “Qualified Immunity gives government officials

breathing room to make reasonable but mistaken judgments, and protects all but the plainly



                                                 7
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 8 of 11 PageID #: 4524



incompetent or those who knowingly violate the law.” Messerschmidt v. Millender, 565 U. S.

535, 546 (2012) (quoting Ashcroft v. al-Kidd, 563 U. S. 731, 743 (2011). Also see Habiger v.

City of Fargo et al, 80 F. 3d 289, 295 (8th Cir. 1996). “The entitlement is an immunity from suit

rather than a mere defense to liability….it is effectively lost if a case is erroneously permitted to

go to trial.” Mitchell v. Forsyth, 472 U S. 511, 526 (1985). (Emphasis in original).

       It should be abundantly clear, that Officer Schlueter did not knowingly violate the law, he

acted in good faith at all times, he thought he was doing the right thing, he tried to do a good job

with limited resources, he did not transgress any bright lines, he tried to follow his training.

Probable Cause

       “A warrantless arrest is consistent with the Fourth Amendment if it is supported by

probable cause, and an officer is entitled to qualified immunity if there is at least ‘arguable

probable cause.’” Gilmore v. City of Minneapolis, 837 F. 3d 827, 832 (8th Cir. 2016) (quoting

Borgman v. Kedley, 646 F. 3d 518, 522-23 (8th Cir. 2011)). “Arguable probable cause exists even

where an officer mistakenly arrests a suspect believing it is based on probable cause if the

mistake is objectively reasonable.” Greenman v. Jessen, 787 F. 3d 882, 888 (8th Cir. 2015)

“Whether probable cause exists depends upon the reasonable conclusion to be drawn from the

facts known to the arresting officer at the time of the arrest.” Baribeau v. City of Minneapolis,

596 F. 3d 465, 474 (8th Cir. 2010) (quoting Devenpeck v. Alford, 543 U. S. 146, 152 (2004).

       “Probable cause exists when the totality of circumstances demonstrates that a prudent

person would believe that the arrestee has committed or was committing a crime.” Duhe v. City

of Little Rock, 902 F. 3d 858, 862 (8th Cir. 2018) (quoting Kuehl v. Burtis, 173 F. 3d 646, 650 (8th

Cir. 1999). “[P]robable cause is a fluid concept—turning on the assessment of probabilities in

particular factual contexts—not readily, or even usefully, reduced to a neat set of legal rules.”



                                                  8
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 9 of 11 PageID #: 4525



Illinois v. Gates, 462 U. S. 213, 232 (1983). “The substance of all the definitions of probable

cause is a reasonable ground for belief of guilt.” Brinegar v. United States, 338 U. S. 160, 175

(1949). “Whether probable cause existed at the time of the arrest is a question of law for the

court.” Duhe at 862 quoting Fisher v. Wal-Mart Stores, In., 619 F. 3d 811, 816 (8th Cir. 2010).

Officers have a duty to conduct a reasonably thorough investigation prior to arresting a suspect

but officers need not conduct a mini trial prior to making an arrest. Id.

       Arresting officers are not required to witness actual criminal activity or have collected

enough evidence so as to obtain a conviction for there to be a legitimate finding of probable

cause to justify a warrantless arrest. United States v. Webster, 625 F. 3d 439, 442 (8th Cir. 2010).

Instead, the mere “probability or substantial chance of criminal activity, rather than an actual

showing of criminal activity,” is all that is required. United States v. Mendoza, 421 F. 3d 663,

667 (8th Cir. 2005). In making a probable cause determination, law enforcement officers have

substantial latitude in interpreting and drawing inferences from factual circumstances. United

States v. Henderson, 613 F. 3d 1117, 111 (8th Cir. 2010).

       When multiple people told Officer Schlueter that a crime had been committed, and even

gave details of the stolen property and even identified the suspect by name and even described

the suspect’s vehicle and license plates, any reasonable police officer would think that there was

a substantial chance that a crime had been committed. It is undisputed that Officer Schlueter

believed that he had probable cause that Liner committed a crime, and his belief is objectively

reasonable.

Punitive Damages

       With regard to plaintiff Liner’s punitive damages claim against Officer Schlueter, the

defendant’s conduct must be motivated by evil motive or intent or involve a reckless or callous



                                                 9
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 10 of 11 PageID #: 4526



indifference to the federally protected rights of others. Hollins v. Powell, 773 F. 2d 191, 197 (8th

Cir. 1985), but clearly there is no hint of evil motive or intent or reckless indifference. Schlueter

was dispatched to respond to a theft, he investigated, he got details he canvassed, he went to the

home, he testified that he tried to be fair to everyone, he acted in good faith, he shook hands with

Liner, he counseled him so that Liner would not be arrested for retaliation against others, he has

continued to run into Liner and he treats him with respect.

Conclusion:

       There are no material facts in dispute. Officer Edward Schlueter is entitled to judgment

as a matter of law. He had probable cause to arrest Howard Liner, or at the very least he had

arguable probable cause. He was acting in good faith. Although plaintiff may argue that there

was not enough evidence for a conviction that attempt to second guess Officer Schlueter would

not defeat Qualified Immunity.     Summary Judgment should be entered on behalf of defendant

Edward Schlueter.

                                       Respectfully Submitted,

                                                       PETER J. KRANE
                                                       COUNTY COUNSELOR

                                                               _/s/ Michael E. Hughes__________
                                                               Michael E. Hughes #23360MO
                                                               Associate County Counselor
                                                               Mhughes2@stlouisco.com
                                                               41 So. Central Avenue, 9th Floor
                                                               Clayton, MO. 63105
                                                               314-615-7009; Fax 314-615-3732
                                                               Attorneys for Defendants




                                                  10
Case: 4:16-cv-00254-HEA Doc. #: 136 Filed: 01/07/19 Page: 11 of 11 PageID #: 4527



                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was served electronically to all counsel of
record via this Court’s Electronic Filing System this 7th day of January, 2019

                                                     _/s/__Michael E. Hughes___________




                                                11
